DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-2, 5, 7-11, 13 and 16-21 are pending with claims 10-11, 13 and 21 withdrawn and claim 21 new. 
In Applicant’s Paper filed 5/14/2021 Applicant elected to prosecute the invention of Group I directed to the creamer composition.
In Applicant’s Paper filed 9/1/2022 Applicant presented new Claim 21 directed to a fourth invention (Group IV), a method of preparing a creamer.  This fourth invention is withdrawn by original presentation for the reasons of record.  Please use “withdrawn” status identifiers for all withdrawn claims.
Examiner’s Note
When making amendments to the claims Applicant is advised to be careful and not add new matter.  Applicant is advised to precisely point out where in the disclosure as filed, not the PGPUB, support is present for any amendments.
WITHDRAWN REJECTIONS
All 35 USC 102 rejections of record in the Office Action mailed 4/1/2022 have been withdrawn due to Applicant’s amendments in the Paper filed 9/1/2022.
NEW OBJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Official Correspondence.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The specification does not describe “the tocopherols are at least 50 mg/kg by weight of the creamer composition” per Claim 1.  Applicant is advised to consider amending the text of the Specification to incorporate this language while being careful not to add new matter.
Drawings
The drawings are objected to because the heading “HOSF + mixed tocopherols” for Figure 1B does not appear to be correct.  In view of Applicant’s arguments filed 9/1/2022 the title should be “ultra-HOSF + mixed tocopherols”.  Applicant is trying to distinguish “ultra-high oleic oil” (like ultra-HOSF) with the data in FIG-1B from “high oleic oil” (like HOSBO) with the data in FIG-1A.  HOSF is different from ultra-HOSF.

    PNG
    media_image1.png
    628
    573
    media_image1.png
    Greyscale


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
REPEATED/NEW REJECTIONS
The 35 USC 112 and 103 rejections of record in the Office Action mailed 4/1/2022 have been repeated for the reasons of record in the Office Action mailed 4/1/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Official Correspondence.
Claim Rejections - 35 USC § 112
Claims 1-2, 5, 7-9 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase "an ultra-high oleic oil having an oleic acid content from 85 to 97% by weight of total fatty acids in the ultra-high oleic oil" in Claim 1, lines 2-3 is vague an indefinite as it is unclear what is the difference between "an ultra-high oleic oil having an oleic acid content from 85 to 97% by weight of total fatty acids in the ultra-high oleic oil" and 
"an oil having an oleic acid content from 85 to 97% by weight of total fatty acids in the oil” and 
"an oil having an oleic acid content from 85 to 97% by weight of total fatty acids in the oil" that is not sourced from AlgaWise® and
"a soybean oil having an oleic acid content from 85 to 97% by weight of total fatty acids in the oil" and
"an ultra-high oleic soybean oil having an oleic acid content from 85 to 97% by weight of total fatty acids in the ultra-high oleic oil" and
"a canola oil having an oleic acid content from 85 to 97% by weight of total fatty acids in the oil" and 
"a rapeseed oil having an oleic acid content from 85 to 97% by weight of total fatty acids in the oil".
Please explain how a person having ordinary skill in the art could interpret whether an identical composition sourced from soybean oil or canola oil would or would not infringe while a composition sourced from sunflower oil or rapeseed oil in Claim 1+ would infringe.

C18:1
Other Fatty Acids
Fatty Acid Profile
sunflower oil
95%
5%
identical
soybean oil
95%
5%
identical
canola oil
95%
5%
identical
rapeseed oil
95%
5%
identical


On page 7 of Applicant’s Paper filed 3/3/2022 Applicant concludes that ultra-high oleic oil does not include high oleic soybean and canola oils even if the oleic acid content is in the range 85-97% which Applicant describes as ultra-high oleic oil.  Applicant refers to the Specification by trying to define the term “ultra-high oleic oil”.  The Specification does not to precisely define “ultra-high oleic oils” other than having 85 to 97% oleic acid.

    PNG
    media_image2.png
    226
    692
    media_image2.png
    Greyscale

On page 5+ of Applicant’s Paper filed 9/1/2022 Applicant appears to be taking the position that if a particular oil has a generally different tocopherol concentration the oil cannot be an “ultra-high oleic oil” even if the oleic acid content is in the range 85-97%.  This position does not make sense as oleic acid concentration is the only determinative criteria of whether an oil has an oleic acid content of 85-97%.
Applicant argues that “high oleic” oils are not “ultra-high oleic” oils, however, at FIG-1B Applicant describes its own oil “high oleic”, HOSF, and not “ultra-high oleic”.  The language in the Specification and claims are not consistent and creates confusion.

    PNG
    media_image3.png
    330
    591
    media_image3.png
    Greyscale


The Specification refers to AlgaWise® which is a registered trademark and not a specific oil with a specific fatty acid and/or antioxidant profile.  Trademarks are well known to be indicative of source and do not define a composition with definite fatty acid and tocopherol/antioxidant profiles.
On page 5+ of the Paper filed 3/3/2022 and again at page 5+ of Applicant’s Paper filed 9/1/2022 Applicant appears to be saying soybean oil and canola oil are different than ultra-high oleic oil sourced from sunflower oil because soybean oil and canola oil have greater amounts of tocopherols. Applicant is encouraged to please explain this rationale as it does not appear to be supported by what is known in the art.
A soybean oil or canola oil having 20% C18:1 are very different oils than soybean oil or canola oil having 90% C18:1. Natural antioxidant requirements of these oils are very different and naturally generate different amounts of antioxidants/tocopherols.  The Examiner is not taking the position that an oil having 20% C18:1 is ultra-high oleic acid oil.
Applicant’s comparison is not apples to apples.
It is very well known in the art that tocopherols are a natural defense mechanism for unsaturated oils.  

    PNG
    media_image4.png
    156
    597
    media_image4.png
    Greyscale

α-Tocopherol
For example, it is very well known that highly unsaturated oils have higher tocopherol contents than less saturated oils.  For example, if an oilseed is genetically modified to produce oil with elevated levels of C18:2 and C18:3 and/or C22:6 then the oilseed will naturally synthesize greater amounts of tocopherols to protect the oil.
The above noted correlation between tocopherol amount and degree of unsaturation is supported by the following references, Food Standards (2017), Cao et al. (2015) and Raederstorff et al. (2015).
See Section 5.3.6 and Table 14 of Food Standards (2017) which states “[t]he level of tocopherols (which are anti-oxidants) is governed by the level of unsaturated fatty acids; an increase in unsaturation will result in the formation of higher levels of anti-oxidants to protect the oil.” (emphasis added)

    PNG
    media_image5.png
    255
    583
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    143
    612
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    285
    605
    media_image7.png
    Greyscale

See also p. 814 and Abstract of Cao et al., Effect of Fatty Acid and Tocopherol on Oxidative Stability of Vegetable Oils with Limited Air (2015) where “the total tocopherol levels of eight fresh oils were positively correlated with the sum of PUFA (r2 = 0.86), the Cox value (r2 = 0.87), and negatively correlated with the sum of MUFA (r2 = −0.60) and SFA (r2 = −0.26)” (emphasis added).

    PNG
    media_image8.png
    789
    932
    media_image8.png
    Greyscale

See also pp. 1114-1115 and FIG-1 of Raederstorff et al., Vitamin E function and requirements in relation to PUFA (2015) where α-tocopherol have greater affinity for PUFAs like DHA (C22:6).

    PNG
    media_image9.png
    304
    1035
    media_image9.png
    Greyscale

If Applicant is attempting to compare a sunflower oil composition having 95% C18:1 to a soybean oil having 24% C18:1 with very large amounts of C18:2 and C18:3 then Applicant’s logic may make sense.  However, this logic does not make sense when comparing identical sunflower, soybean, canola and rapeseed oil compositions having 95% C18:1.

The phrase “an oil soluble antioxidant comprising tocopherols that are at least 50 mg/kg by weight of the creamer composition” in Claim 1, lines 4-5 is vague and indefinite as it is unclear whether the tocopherols must have at least 50 mg/kg or must there be at least a trace of tocopherols.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a precise explanation of particular antioxidants present in the claims.  It is unclear if the antioxidant are just tocopherols added or is it inclusive of tocopherols naturally present or both and what is the scope of antioxidants and whether it is inclusive of tocotrienols, chlorophylls, carotenoids and citric acid.

The phrase “an oil soluble antioxidant comprising tocopherols” in Claim 1, line 4 is vague and indefinite as it is unclear why the singular term “antioxidant” is used when the composition includes plural types of tocopherols and other antioxidants that may include tocotrienols, chlorophylls, carotenoids and citric acid.

The phrase “an oil soluble antioxidant comprising tocopherols” in Claim 1, line 4 is vague and indefinite as it is unclear whether “antioxidant” only means tocopherols or does it mean other antioxidants like chlorophylls, carotenoids and citric acid.  Applicant does not measure or state the levels of tocotrienols, chlorophylls, carotenoids and citric acid.
The only antioxidant expressly mentioned in the Specification are tocopherols.
Table 1 expressly states that tocopherols are added.

    PNG
    media_image10.png
    312
    619
    media_image10.png
    Greyscale

Table 1 states that 100 mg /kg and 1000 mg /kg of tocopherols are added.
Claim 1 does NOT state that 100 mg /kg and 1000 mg /kg of tocopherols are added but rather states “the oil soluble antioxidant is between 100 and 1000 mg /kg of the ultra-high oleic oil”.
This language in Claim 1 has a broader and different scope than the language in Table 1.
For example, if tocopherols are added at an amount of 1,000 mg /kg then the amount of antioxidants in the oil would NOT be 1,000 mg /kg as is in the claims but rather more than 1,000 mg/kg and possibly 2,100 (See below table.) or 3,000 or 4,000 mg/kg as it is very well known in the art that tocopherols are not the only antioxidants present in oils and can include natural tocopherols, chlorophylls, carotenoids, tocotrienols, other antioxidants and citric acid which is routinely added as the oil leaves the deodorizer during refining. 
Antioxidants
mg/kg

Specification
tocopherols
1,000
added
1,000
tocopherols
500
naturally occurring
?
chlorophyll
200
naturally occurring
?
carotenoids
200
naturally occurring
?
other antioxidants
100
naturally occurring
?
citric acid
100
routinely added
?




TOTAL
2,100

1,000

If the oil has a green hue it is likely attributable to naturally occurring chlorophyll antioxidant.

    PNG
    media_image11.png
    302
    590
    media_image11.png
    Greyscale

If oil has an orange or red hue it is likely attributable to naturally occurring carotenoids antioxidant.

    PNG
    media_image12.png
    163
    509
    media_image12.png
    Greyscale

It is very well known when oil discharges the deodorizer the antioxidant citric acid is added (See p. 776 of Merrill (2008) where 11.8 ppm were known to be present.).

    PNG
    media_image13.png
    169
    266
    media_image13.png
    Greyscale

Applicant does not acknowledge these very well-known antioxidants or provide any indication they were measured.
It is the Examiner’s position when Applicant refers to antioxidant Applicant means tocopherols and possibly does not realize the term antioxidant has a broader meaning than tocopherols and there are numerous other antioxidants naturally present and routinely added to oils.
Applicant does not provide evidence of the other antioxidants or the total antioxidant concentration in its oil/composition.
Applicant is advised to consider amending the claims to claim what Applicant’s invention is while being careful not to add new matter.

The phrase “the oil soluble antioxidant is between 100 and 1000 mg/kg of the ultra-high oleic oil” in Claim 1, lines 5-6 is vague and indefinite as it is unclear whether the total antioxidant of the creamer composition is between 100 and 1000 mg/kg or have 100 and 1000 mg/kg been added.
The language in the claim appears to indicate the antioxidant concentration in the composition is 100 and 1000 mg/kg, however, this language conflicts with Table 1 in the Specification.
Table 1 states 100 mg/kg or 1000 mg/kg of tocopherols are added.

    PNG
    media_image10.png
    312
    619
    media_image10.png
    Greyscale

Thus, if the antioxidants are added then the total concentration of antioxidants may be 100 mg/kg or 1000 mg/kg or 2,100 mg/kg or 2000 mg/kg or 5000 mg/kg or something else and NOT 100 and 1000 mg/kg as inferred in Claim 1.

The phrase “the oil soluble antioxidant is between 100 and 1000 mg /kg of the ultra-high oleic oil” in Claim 1, lines 5-6 is vague and indefinite as it is unclear whether the antioxidant is 100% tocopherols or do the antioxidants include antioxidants other than tocopherols as Table 1 only lists tocopherols.

The phrase “the oil soluble antioxidant is between 100 and 1000 mg /kg of the ultra-high oleic oil” in Claim 1, lines 5-6 is vague and indefinite as it is unclear whether the antioxidant is 100% tocopherols or do the antioxidants possibly include antioxidants like chlorophyll and/or carotenoids and other naturally occurring antioxidants found in oils.  Although the claim sets forth an antioxidant concentration the only apparent antioxidant measured in the claim are tocopherols.  If the oil has 1,000 mg/kg of tocopherols and 1,000 mg/kg of other naturally occurring antioxidants like chlorophyll and/or carotenoids and others that Applicant has not measured for then the oil could have 2,000+ mg/kg which exceeds the upper limit at 1,000 mg/kg.

The phrase “wherein the creamer composition does not include any high oleic soybean oil” in Claim 16 is vague and indefinite as it is unclear whether the claim only prohibits the presence of high oleic soybean oil or does it also prohibit the presence of “ultra-high oleic soybean oil”.  The Specification makes a reference to HOSBO, however, does not set forth oleic acid and antioxidant concentrations.

The phrase “wherein the creamer composition does not include any high oleic soybean oil” in Claim 16 is vague and indefinite as it is unclear what is the difference between “high oleic soybean oil” and other “high oleic oils”.  If “high oleic soybean oil”, “high oleic canola oil”, “high oleic sunflower oil” and “ultra-high oleic oil” all have identical 90% oleic acid compositions and/or also have identical antioxidant/tocopherol compositions within the broad language of the claims then it is unclear how one could determine the source of the oil, including whether or not it is sourced from soybeans, in the composition.  This issue is exacerbated by the presence of genetically modified oilseeds.
Please explain how a person having ordinary skill in the art could interpret whether an identical composition sourced from soybean oil would or would not infringe while a composition sourced from sunflower oil or rapeseed oil per Claim 16 would infringe.

C18:1
Other Fatty Acids
Fatty Acid Profile
sunflower oil
95%
5%
identical
soybean oil
95%
5%
identical

 
It appears impossible to determine whether a composition would infringe or not infringe as there is no way to determine the source of the oil by examining the composition.
The phrase “wherein the creamer composition does not include any high oleic canola oil” in Claim 17 is vague and indefinite as it is unclear what is the difference between “high oleic canola oil” and other “high oleic oils”.  If “high oleic soybean oil”, “high oleic canola oil”, “high oleic sunflower oil” and “ultra-high oleic oil” all have identical 90% oleic acid compositions and/or also have identical antioxidant/tocopherol compositions within the broad language of the claims then it is unclear how one could determine the source of the oil, including whether or not it is sourced from rapeseeds, in the composition.  This issue is exacerbated by the presence of genetically modified oilseeds.
It appears impossible to determine whether a composition would infringe or not infringe as there is no way to determine the source of the oil by examining the composition.
Please explain how a person having ordinary skill in the art could interpret whether an identical composition sourced from canola oil would or would not infringe while a composition sourced from sunflower oil or rapeseed oil per Claim 17 would infringe.

C18:1
Other Fatty Acids
Fatty Acid Profile
sunflower oil
95%
5%
identical
canola oil
95%
5%
identical
rapeseed oil
95%
5%
identical



    PNG
    media_image14.png
    390
    1060
    media_image14.png
    Greyscale

Clarification and/or correction required.
Claim Rejections - 35 USC § 103
Claims 1-2, 7-9 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Napolitano et al. (US 2014/0037825) in view of Hunt (US 5,616,735), Klemann et al. (US 2010/0015280), Merrill et al., Oxidative Stability of Conventional and High-Oleic Vegetable Oils with Added Antioxidants (2008), Franklin et al. (US 2013/0317240) and Piechocki et al. (CA 2796395). 
The phrase “ultra-high oleic oil” in Claim 1+ is interpreted as an oil having an oleic acid content from 85 to 97% by weight of total fatty acids in an oil.
There is no difference between an oleic acid (C18:1) fatty acid chain found in soybean oil than found in sunflower oil or other oils, thus, the phrase “ultra-high oleic oil” is not interpreted as excluding oil sourced from soybean or canola oils.

    PNG
    media_image14.png
    390
    1060
    media_image14.png
    Greyscale

Napolitano (‘825) expressly teaches an oil with a content up to 95% (See Abs. and paras. 6-7.) which clearly is “ultra-high oleic oil” as Applicant defines and claims as being 85 to 97%.
Franklin (‘240) teaches natural algal oils having the same oleic acid (C18:1) chains as Napolitano (‘825) with at least 90% oleic acid (C18:1) (See para. 22.).
Table 1 of the Specification does not account for the natural tocopherols and other natural antioxidants like chlorophylls, carotenoids, tocotrienols or the other antioxidants like citric acid that are typically added (See p. 776 of Merrill (2008) where 11.8 ppm were known to be present.), thus, the total antioxidant can be above 1,000 mg/kg as set forth in the claims.
Table 1 expressly states that tocopherols are added.

    PNG
    media_image10.png
    312
    619
    media_image10.png
    Greyscale

Table 1 states that 100 mg /kg and 1000 mg /kg of tocopherols are added.
Claim 1 does NOT state that 100 mg /kg and 1000 mg /kg of tocopherols are added but rather states “the oil soluble antioxidant is between 100 and 1000 mg /kg of the ultra-high oleic oil”.

Regarding Claim 1, Napolitano (‘825) teaches a creamer composition comprising an ultra-high oleic oil having an oleic acid content from 85 to 97% by weight of total fatty acids in the ultra-high oleic oil (See Abs. and paras. 6-7 where the soybean oil has between 50% and 95% oleic acid or between 65% and 85%.) and an oil soluble antioxidant (See Abs. and paras. 6-7 where the soybean oil as taught by Napolitano (‘825) is very well known to naturally contain oil soluble antioxidants like tocopherols.  See col. 1, ll. 29-43 of Hunt (‘735) which discusses tocopherols as naturally occurring in soybean oil.  During the refining process of soybean oil and other oils the distillate that comes off the deodorizer contains tocopherols as a byproduct.  Another portion of the tocopherols remains in the refined oil due to higher boiling points, vacuum conditions and other distillation factors.  Merrill (2008) also teaches tocopherols naturally occur in soy and other oils.  See Table 2.), however, fails to expressly disclose wherein the tocopherols are at least 50 mg/kg by weight of the creamer composition and the oil soluble antioxidant is between 100 and 1000 mg /kg of the ultra-high oleic oil.
Although the levels of tocopherols and antioxidants are expressed in the claims this language contradicts Applicant’s Table which refers to tocopherols added the levels claimed can either be actual levels of just refers to tocopherol and antioxidant addition.
Whether or not an oil is suitable depends on the oleic acid concentration and level of tocopherols.  It was well known in the art at the time of filing that natural tocopherol concentration in an oil is proportional to the degree of unsaturation.  
See Section 5.3.6 and Table 14 of Food Standards (2017) which states “[t]he level of tocopherols (which are anti-oxidants) is governed by the level of unsaturated fatty acids; an increase in unsaturation will result in the formation of higher levels of anti-oxidants to protect the oil.” (emphasis added)
See also p. 814 and Abstract of Cao et al., Effect of Fatty Acid and Tocopherol on Oxidative Stability of Vegetable Oils with Limited Air (2015) where “the total tocopherol levels of eight fresh oils were positively correlated with the sum of PUFA (r2 = 0.86), the Cox value (r2 = 0.87), and negatively correlated with the sum of MUFA (r2 = −0.60) and SFA (r2 = −0.26)” (emphasis added).

    PNG
    media_image8.png
    789
    932
    media_image8.png
    Greyscale

See also pp. 1114-1115 and FIG-1 of Raederstorff et al., Vitamin E function and requirements in relation to PUFA (2015) where α-tocopherol have greater affinity for PUFAs like DHA (C22:6).

    PNG
    media_image9.png
    304
    1035
    media_image9.png
    Greyscale

Merrill (2008) teaches the concentration of natural tocopherols in oil decreasing as the oleic acid concentration increases (See p. 774, Table 2 and p. 773, Table 1.) where the total tocopherol decreases from 1,170 ppm (1,170 mg/kg) for sunflower oil having an oleic acid concentration of 25.1% to 819 ppm (819 mg/kg) for high oleic sunflower oil having an oleic acid concentration of 76.2% (See p. 774, Table 2 and p. 773, Table 1.).  It would have been foreseeable and obvious that as the oleic acid concentration increases to 85% and above the natural tocopherol concentration will decrease even more.  This 819 mg/kg is within the claimed range of 100-1,000 mg/kg and a tocopherol concentration for an oleic acid concentration of 85% would also be within this very broad range.
It is well known the art that oils have more than one antioxidant with variable tocopherol profile and plural antioxidants have synergistic effects on oil stability (See p. 771, second column to p. 772, first column and p. 774, second column of Merrill (2008).).
Thus, if a particular oil (f.e., soy) has a higher degree of unsaturation then it will have more tocopherols.  The tocopherol level also depends on whether and how an oilseed has been genetically modified.
The lower limit of the claimed tocopherol composition is very low and there is no upper end and would include nearly all conceivable concentration.
Franklin (‘240) teaches high oleic algal oils usable for food applications having the same oleic acid (C18:1) chains as Napolitano (‘825) with concentrations of at least 90% oleic acid (C18:1) (See para. 22.).
Piechocki (‘395) teaches algal oils similar to Franklin (‘240) which are known to naturally include tocopherol and tocotrienol antioxidants (See paras. 192 and 265.).
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing the natural level of tocopherols found in the oil would encompass the very broad claimed levels.  Alternatively, it would have been foreseeable and obvious to a person having ordinary skill in the art to adjust the level of tocopherols based on oil source, fatty acid profile, antioxidant profile including tocopherol profile, naturally occurring tocopherol level and profile, other naturally occurring antioxidants and the presence of citric acid to provide an effective amount of protection in the composition.
Regarding Claim 2, Napolitano (‘825) teaches wherein the ultra-high oleic oil comprises linoleic acid in a concentration from 2 to 5% (See para. 7, no more than 10%.) and alpha-linolenic acid in a concentration not exceeding 1% of the total fatty acids in the ultra-high oleic oil (See para. 7, no more than 5%.).
Regarding Claim 7, Napolitano (‘825) teaches wherein a total amount of oil in the creamer composition is between 2 and 55% by weight of the creamer composition (See para. 7, 2-25%.).
Regarding Claim 8, Napolitano (‘825) teaches a protein at a concentration between 0.1% and 5% by weight of the creamer composition (See para. 9, 0.1-5%.).
Regarding Claim 9, Napolitano (‘825) teaches emulsifiers ranging from about 0.2 to about 2% by weight of the creamer composition (See para. 10, 0.01-5%.).
Regarding Claim 16, Napolitano (‘825) teaches the composition discussed above, however, fails to expressly state wherein the creamer composition does not include any high oleic soybean oil.
Napolitano’s (‘825) reference to soybean oil is not specifically described as high oleic soybean oil (See para. 7.), thus, Napolitano (‘825) literally teaches the limitations of the claim.
Although Napolitano (‘825) mentions the use of soybean oil, it mentions the oil may be derived from any suitable source (See para. 7.).  

    PNG
    media_image15.png
    224
    347
    media_image15.png
    Greyscale

The obvious reason why Napolitano (‘825) refers to any suitable source is the key attribute is the oil having relatively high amounts of oleic acid (C18:1).  An oleic acid found in soybean oil is the same as in the other oils including sunflower, rapeseed oil, canola oil, algal oil, etc.  Franklin (‘240) teaches similar ultra-high oleic oils as Napolitano (‘825) usable for food applications with at least 90% oleic acid (C18:1) (See para. 22.).
Whether or not an oil is suitable depends on the oleic acid concentration and level of tocopherols.  It was well known in the art at the time of filing that natural tocopherol concentration in an oil is proportional to the degree of unsaturation.  
See also p. 814 and Abstract of Cao et al., Effect of Fatty Acid and Tocopherol on Oxidative Stability of Vegetable Oils with Limited Air (2015) where “the total tocopherol levels of eight fresh oils were positively correlated with the sum of PUFA (r2 = 0.86), the Cox value (r2 = 0.87), and negatively correlated with the sum of MUFA (r2 = −0.60) and SFA (r2 = −0.26)” (emphasis added).

    PNG
    media_image8.png
    789
    932
    media_image8.png
    Greyscale

See also pp. 1114-1115 and FIG-1 of Raederstorff et al., Vitamin E function and requirements in relation to PUFA (2015) where α-tocopherol have greater affinity for PUFAs like DHA (C22:6).

    PNG
    media_image9.png
    304
    1035
    media_image9.png
    Greyscale


Thus, if a particular oil (f.e., soy or algal oils) has a higher degree of unsaturation then it will have more tocopherols.  The tocopherol level also depends on whether and how an oilseed or algal oil source has been genetically modified.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing the source of oil does not matter as long as the oleic acid is within the claimed range.  Since there is no discernable difference between the various oils having identical oleic fatty acid profiles it would have been foreseeable and obvious at the time of filing to substitute one for another like those taught by Napolitano (‘825) and Franklin (‘240) to provide a stable composition that is effective for its intended use.
Regarding Claim 17, Napolitano (‘825) teaches the composition discussed above, however, fails to expressly state wherein the creamer composition does not include any high oleic canola oil.
Napolitano’s (‘825) reference to soybean oil is not specifically described as high oleic soybean oil (See para. 7.).  As discussed above, Franklin (‘240) teaches natural oils usable for food applications having the same oleic acid (C18:1) chains as Napolitano (‘825) with at least 90% oleic acid (C18:1) (See para. 22.).
Napolitano’s (‘825) reference to canola oil is not specifically described as high oleic canola oil (See para. 7.), thus, Napolitano (‘825) literally teaches the limitations of the claim.
Although Napolitano (‘825) mentions the use of canola oil, it mentions the oil may be derived from any suitable source (See para. 7.).  

    PNG
    media_image15.png
    224
    347
    media_image15.png
    Greyscale

The obvious reason why Napolitano (‘825) refers to any suitable source is the key attribute is the oil having relatively high amounts of oleic acid (C18:1).  An oleic acid found in canola oil, soybean oil is the same as in the other oils including sunflower, rapeseed oil, algal oil, etc.  Franklin (‘240) teaches similar ultra-high oleic oils as Napolitano (‘825) usable for food applications with at least 90% oleic acid (C18:1) (See para. 22.).
Whether or not an oil is suitable depends on the oleic acid concentration and level of tocopherols.  It was well known in the art at the time of filing that natural tocopherol concentration in an oil is proportional to the degree of unsaturation.  
See also p. 814 and Abstract of Cao et al., Effect of Fatty Acid and Tocopherol on Oxidative Stability of Vegetable Oils with Limited Air (2015) where “the total tocopherol levels of eight fresh oils were positively correlated with the sum of PUFA (r2 = 0.86), the Cox value (r2 = 0.87), and negatively correlated with the sum of MUFA (r2 = −0.60) and SFA (r2 = −0.26)” (emphasis added).

    PNG
    media_image8.png
    789
    932
    media_image8.png
    Greyscale

See also pp. 1114-1115 and FIG-1 of Raederstorff et al., Vitamin E function and requirements in relation to PUFA (2015) where α-tocopherol have greater affinity for PUFAs like DHA (C22:6).

    PNG
    media_image9.png
    304
    1035
    media_image9.png
    Greyscale


Thus, if a particular oil (f.e., canola or algal oils) has a higher degree of unsaturation then it will have more tocopherols.  The tocopherol level also depends on whether and how an oilseed or algal oil source has been genetically modified.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing the source of oil does not matter as long as the oleic acid is within the claimed range.  Since there is no discernable difference between the various oils having identical oleic fatty acid profiles it would have been foreseeable and obvious at the time of filing to substitute one for another like those taught by Napolitano (‘825) and Franklin (‘240) to provide a stable composition that is effective for its intended use.
Regarding Claim 18, Napolitano (‘825) teaches the composition discussed above, however, fails to expressly state wherein the creamer composition does not include any added monoglycerides, diglycerides, acetylated monoglycerides, sorbitan trioleate, glycerol dioleate, sorbitan tristearate, propyleneglycol monostearate, glycerol monooleate and monostearate, sorbitan monooleate, propylene glycol monolaurate, sorbitan monostearate, sodium stearoyl lactylate, calcium stearoyl lactylate, glycerol sorbitan monopalmitate, diacetylated tartaric acid esters of monoglycerides and diglycerides, succinic acid esters of monoglycerides and diglycerides, lactic acid esters of monoglycerides and/or diglycerides, and sucrose esters of fatty acids.
Napolitano (‘825) expressly teaches embodiments without these ingredients and in other discussion some of these ingredients “may”, not required, be added (See paras. 17-31.).
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to not include any on the above listed ingredients as Napolitano (‘825) does not expressly state these ingredients are required, thus, no need to add unnecessary ingredients.
Regarding Claim 19, Napolitano (‘825) teaches wherein a buffering agent in an amount of from about 0.1 to about 1% by weight of the creamer composition (See paras. 14 and 17, about 0.1 to about 1% buffering agent and 0.4% buffering salt.).
Regarding Claim 20, Napolitano (‘825) teaches an additional ingredient selected from the group consisting of flavors, sweeteners, colorants, and combinations thereof (See paras. 9, 12 and 27.).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Napolitano et al. (US 2014/0037825) in view of Hunt (US 5,616,735), Klemann et al. (US 2010/0015280), Merrill et al., Oxidative Stability of Conventional and High-Oleic Vegetable Oils with Added Antioxidants (2008), Franklin et al. (US 2013/0317240) and Piechocki et al. (CA 2796395) and Hitz et al. (WO 2006/002052).
Napolitano (‘825) teaches the composition as discussed above, however, fails to expressly disclose wherein the ultra-high oleic oil is selected from the group consisting of high oleic sunflower, high oleic algal oils and combinations thereof.
Although Napolitano (‘825) mentions the use of soybean oil, it mentions the oil may be derived from any suitable source (See para. 7.).  

    PNG
    media_image15.png
    224
    347
    media_image15.png
    Greyscale


Oleic acid (C18:1) is very well known to be one of the fatty acid chains in vegetable and algal oils.  Hitz (‘052) teaches high oleic oils being sourced from soybean oil, like that taught by Napolitano (‘825), as well as being sourced from sunflower seeds (See p. 4, ll. 15-27.).  

    PNG
    media_image16.png
    229
    524
    media_image16.png
    Greyscale

Franklin (‘240) teaches high oleic algal oils usable for food applications having the same oleic acid (C18:1) chains as Napolitano (‘825) with concentrations of at least 90% oleic acid (C18:1) (See para. 22.).
It would have been foreseeable and obvious to a person having ordinary skill in the art the time of filing to substitute one source of high oleic oils as taught by Napolitano (‘825) by high oleic oils as taught by Hitz (‘052) and/or Franklin (‘240) based on product availability, price and consumer preference.  The performance of oils with very high levels of oleic acid as claimed and taught by Napolitano (‘825), Hitz (‘052) and Franklin (‘240) would foreseeably and obviously be very similar since oleic acid (C18:1) is the same no matter the source.  The availability of high oleic acid oils may have been limited at the time of filing as this type of oil likely comes from genetically modified sources which are not as prevalent as non-GMO sources.

ANSWERS TO APPLICANT’S ARGUMENTS
Request for Information
Antioxidants play a critical role in Applicant’s claimed invention, however, the disclosure as filed is lacking.  Applicant’s creamer composition and ultra-high oleic oil clearly contain antioxidants in addition to tocopherols, however, the disclosure as filed only mentions tocopherols.  Antioxidants may include tocotrienols, chlorophylls, carotenoids, citric acid and others.  The performance of Applicant’s composition is likely not only attributable to tocopherols but also their synergistic interactions with the other non-disclosed antioxidants.  It is the Examiner’s position Applicant has claimed an antioxidant composition that does not exist in Applicant’s product as a full antioxidant profile has not been tested and measured.  The answers to the following questions are either in Applicant’s possession or can easily be obtained by conducting routine tests known in the art.  The Examiner requests Applicant to answer the following questions.
1) What is the total precise antioxidant profile in the claimed creamer composition and the ultra-high oleic oil?
2) How does Applicant know the antioxidant composition of the ultra-high oleic oil as claimed is not greater than 1,000 mg/kg and not greater than 2,000 mg/kg as disclosed when tocopherols are not the only antioxidant?
3) Has Applicant tested for and measured all of the antioxidants, like tocotrienols, chlorophylls, carotenoids, citric acid, in its claimed invention?
4) Are the antioxidant/tocopherol levels set forth in the claims the total amounts present and if not then what are they?
In response to Applicant’s arguments (See p. 5+ of Applicant’s Paper filed 9/1/2022.), it is noted said arguments are not persuasive for the reasons discussed above.  Applicant’s arguments are discussed above within the rejections.
All 35 USC 102 rejections have been overcome.
In response to Applicant’s arguments (See p. 5+ of Applicant’s Paper filed 9/1/2022.), that none of the cited prior art teach oils that naturally include oleic acid that is within the claimed range.  It is noted said arguments are not commensurate in scope with the claims and are not persuasive.  The claims do not claim “naturally” containing oleic acid.
It is noted the language in the Specification and the claims are not consistent and do not appear to capture Applicant’s invention.  The language in Claim 1+ does not appear to be 100% accurate and 100% reproducible in practice.  The antioxidant/tocopherol language is not 100% accurate.  The other antioxidants that clearly exist in the oil(s) are not captured by the claims/Specification.  
There are numerous inconsistencies throughout the application that make Applicant’s claims and application confusing.
In response to Applicant’s arguments (See p. 8+ of Applicant’s Paper filed 9/1/2022.) that when natural antioxidants are mixed with the ultra-high oleic oil surprising and unexpected results were achieved, it is noted that said arguments are not persuasive.
Applicant’s arguments and FIG-1 of the Specification are confusing and the results are not surprising and unexpected.
First, the title of FIG-1B is not accurate as it should state “ultra-HOSF + mixed tocopherols”.

    PNG
    media_image1.png
    628
    573
    media_image1.png
    Greyscale

Applicant is not comparing HOSBO with HOSF or “ultra-HOSF” with “ultra-HOSBO” but rather “ultra-HOSF” with “HOSBO”.  The title of FIG-1 is misleading.
Applicant’s oil, “ultra-HOSF”, has a lower degree of unsaturation (fewer double bonds) than “HOSBO” (more double bonds).
It is very well known in the art that the double bonds in an oil are the locations that oxidation occurs and an oil is more stable when there are fewer double bonds.
Applicant’s FIG-1 shows that “ultra-HOSF” which has fewer double bonds than “HOSBO” is more stable.  This is exactly what one would predict and is not surprising.
Furthermore, the other antioxidants in the oil are not disclosed beyond the tocopherols that are added.
An example for stability in relationship with degree of saturation can be seen when comparing hard fat which is predominantly C16:0 and C18:0 (or possibly C14:0 and C12:0 based on oil source) which has almost no carbon-carbon double bonds and DHA (C22:6) which has 6 carbon-carbon double bonds per chain.  Hard fat is known to be very stable and requires minimal protection while DHA must be handled with great care in handling as the 6 carbon-carbon double bonds are very susceptible to oxidation and are stored at -40 oC in some instances.
Thus, the results illustrated in FIG-1 are expected and not surprising.  Further explanation is discussed above in the body this Office Action.
The limitations of the amended/new claims are discussed above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793                                                                                                                                                                                         	September 3, 2022